DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant has not claimed priority to another application. Application 16/537,080 was filed 8/9/2019. 

Information Disclosure Statement
The IDSs submitted on 8/9/2019 and 9/29/2020 have been considered. 

Status of Claims
Applicant’s claims, filed 5/19/2021, have been entered. 
Claims 1, 2, 11, 12, and 21 were amended.
Claims 22-25 were new. 
Claims 1, 9, 11, 19, and 21 have been further amended by Examiner’s Amendment below.  
Claims 1-25 are currently pending in this application and have been allowed.  


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Katz on 6/4/2021.
The application has been amended as follows: 

IN THE CLAIMS

(Currently Amended) A computer implemented method for providing computer-based recommendations with improved accuracy, the method comprising:	obtaining, by a processor of a computer-based recommendation system for each target user of a set of target users, one or more demographic data items, from a demographic database coupled with the processor, each of the one or more demographic data items comprising data indicative of specific values of one or more statistical characteristics descriptive of the target user;	defining, by the processor, a set of demographic categories, each defined based on a unique combination of one of more of the one or more statistical characteristics, and assigning, automatically by the processor, each target user of the set of target users to one or more of the demographic categories of the set of demographic categories based on the specific values of the one or more statistical characteristics descriptive thereof, wherein target users having similar values of the one or more statistical characteristics are assigned to the same common demographic categories;using a social media extracted segmentation process, a representative population of users and for each user in the representative population, obtaining, by the processor, descriptive data, from a social media database coupled with the processor, indicative of the user’s engagement with one or more of a target set of brands of goods and/or services;	compiling, by the processor for each target brand of the set of target brands, a brand affinity fingerprint comprising a set of one or more words and/or phrases present in the identified descriptive data indicative of each user of the population’s engagement with the target brand, expanding, automatically by the processor using natural language processing, the set of one or more words and/or phrases present in the identified descriptive data indicative of each user of the population’s engagement with the target brand by identifying, and adding thereto, one or more synonyms of each of the set of one or more words and/or phrases, and storing the expanded compiled set of one or more words and/or phrases in a portion of a first data structure in the memory, the brand affinity fingerprints enabling the provision of recommendations by the processor with a minimal historical dataset;	assigning, by the processor, the portion of the first data structure which stores each compiled set of one or more words and/or phrases to, and storing data indicative thereof in association with, one or more of the demographic categories stored in the memory based on a relationship between one or more of the defining statistical characteristics thereof and the target brand of the compiled set of one or more words and/or phrases;	defining, by the processor, a set of recommendation objects, each associated with a recommendation and characterized by a recommendation affinity fingerprint comprising a which includes a set of descriptive words and/or phrases, and storing, in a portion of a second data structure in the memory, data indicative of the recommendation in association with data indicative of the set of words and/or phrases characteristic thereof;	determining, by the processor, a score indicative of a degree of overlap of the stored set of descriptive words and/or phrases of each recommendation with each of the stored compiled sets of words and/or phrases by comparing the associated portions of the first data structure with the associated portions of the second data structure; 	causing, by the processor for each stored set of descriptive words and/or phrases with a score which exceeds redefining automatically by the processor, based on a result of the provided recommendation and reassigning one or more target users of the set of target users to a different one or more of the demographic categories of the set of demographic categories based on the specific values of the one or more statistical characteristics descriptive thereof and the result of the provided recommendation.

(Currently Amended) The computer implemented method of claim 1 further comprising expanding the set of descriptive words and/or phrases of each recommendation affinity fingerprint 

(Currently Amended) A system for providing recommendations with improved accuracy, the system comprising:	first logic stored in a memory and executable by a processor coupled therewith to cause the processor to obtain, for each target user of a set of target users, one or more demographic data items, from a demographic database coupled with the processor, each of the one or more demographic data items comprising data indicative of specific values of one or more statistical characteristics descriptive of the target user;	second logic stored in the memory and executable by the processor to cause the processor to define a set of demographic categories, each defined based on a unique combination of one of more of the one or more statistical characteristics, and automatically assign each target user of the set of target users to one or more of the demographic categories of the set of demographic categories based on the specific values of the one or more statistical characteristics descriptive thereof, wherein target users having similar values of the one or more statistical characteristics are assigned to the same common demographic categories;	wherein the first and second logic are further executable by the processor to cause the processor to store, in the memory, data indicative of each of the set of demographic categories and the target users assigned thereto;	third logic stored in the memory and executable by the processor to cause the processor to identify, using a social media extracted segmentation process, a representative population of users and for each user in the representative population, obtain descriptive data, from a social media database coupled with the processor, indicative of the user’s engagement with one or brand affinity fingerprint comprising a set of one or more words and/or phrases present in the identified descriptive data indicative of each user of the population’s engagement with the target brand, automatically expand, using natural language processing, the set of one or more words and/or phrases present in the identified descriptive data indicative of each user of the population’s engagement with the target brand by identifying, and adding thereto, one or more synonyms of each of the set of one or more words and/or phrases, and store the expanded compiled set of one or more words and/or phrases in a portion of a first data structure in the memory, the brand affinity fingerprints enabling the provision of recommendations by the processor with a minimal historical dataset;	fifth logic stored in the memory and executable by the processor to cause the processor to assign each stored compiled set of one or more words and/or phrases to, and store data indicative thereof in association with, one or more of the demographic categories stored in the memory based on a relationship between one or more of the defining statistical characteristics thereof and the target brand of the compiled set of one or more words and/or phrases;	sixth logic stored in the memory and executable by the processor to cause the processor to define a set of recommendation objects, each associated with a recommendation and characterized by a recommendation affinity fingerprint comprising a description which includes a set of descriptive words and/or phrases, and store, in the memory, data indicative of the recommendation in association with data indicative of the set of words and/or phrases characteristic thereof;	seventh logic stored in the memory and executable by the processor to cause the score indicative of a degree of overlap of the stored set of descriptive words and/or phrases of each recommendation with each of the stored compiled sets of words and/or phrases; and	eighth logic stored in the memory and executable by the processor to cause the processor to cause, for each stored set of descriptive words and/or phrases with a score which exceeds automatically redefine the set of demographic categories based on a result of the provided recommendation and reassign one or more target users of the set of target users to a different one or more of the demographic categories of the set of demographic categories based on the specific values of the one or more statistical characteristics descriptive thereof and the result of the provided recommendation.

(Currently Amended) The system of claim 11 wherein the fourth logic is further executable by the processor to cause the processor to expand the set of descriptive words and/or phrases of each recommendation affinity fingerprint 

(Currently Amended) A system for providing computer-based recommendations with improved accuracy, the system comprising:	means for obtaining, for each target user of a set of target users, one or more demographic data items, from a demographic database coupled with the processor, each of the one or more demographic data items comprising data indicative of specific values of one or more statistical characteristics descriptive of the target user;	means for defining a set of demographic categories, each defined based on a unique combination of one of more of the one or more statistical characteristics, and automatically assigning each target user of the set of target users to one or more of the demographic categories of the set of demographic categories based on the specific values of the one or more statistical characteristics descriptive thereof, wherein target users having similar values of the one or more statistical characteristics are assigned to the same common demographic categories;	means for storing, in a memory, data indicative of each of the set of demographic categories and the target users assigned thereto;	means for identifying, using a social media extracted segmentation process, a representative population of users and for each user in the representative population, obtaining descriptive data, from a social media database coupled with the processor, indicative of the user’s engagement with one or more of a target set of brands of goods and/or services;	means for compiling, for each target brand of the set of target brands, a brand affinity fingerprint comprising a set of one or more words and/or phrases present in the identified descriptive data indicative of each user of the population’s engagement with the target brand, expanding, automatically, using natural language processing, the set of one or more words and/or phrases present in the identified descriptive data indicative of each user of the population’s engagement with the target brand by identifying, and adding thereto, one or more synonyms of each of the set of one or more words and/or phrases, and storing the expanded compiled set of one or more words and/or phrases in a portion of a first data structure in the memory, the brand affinity fingerprints enabling the provision of recommendations with a minimal historical dataset;	means for assigning each compiled set of one or more words and/or phrases to, and storing data indicative thereof in association with, one or more of the demographic categories stored in the memory based on a relationship between one or more of the defining statistical characteristics thereof and the target brand of the compiled set of one or more words and/or phrases;	means for defining a set of recommendation objects, each characterized by an associated recommendation and a recommendation affinity fingerprint comprising a description which includes a set of descriptive words and/or phrases, and storing, in the memory, data indicative of the recommendation in association with data indicative of the set of words and/or phrases characteristic thereof;	means for determining a score indicative of a degree of overlap of the stored set of descriptive words and/or phrases of each recommendation with each of the stored compiled sets of words and/or phrases; and	means for causing, for each stored set of descriptive words and/or phrases with a score which exceeds redefining, automatically, based on a result of the provided recommendation and reassigning one or more target users of the set of target users to a different one or more of the demographic categories of the set of demographic categories based on the specific values of the one or more statistical characteristics descriptive thereof and the result of the provided recommendation.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	As noted for reasons in the “REASONS FOR INDICATION OF ALLOWABLE SUBJECT MATTER” section of the Non-Final Office Action mailed 6/08/2021, claims 1-25 overcome the prior art. 
	The claims recite eligible subject matter because, while the claims recite an abstract idea of providing targeted recommendations to users’ assigned to demographic categories, the additional elements implement any abstract idea into a practical application. Specifically, the additional elements of identifying, by the processor using a social media extracted segmentation process, a representative population of users and for each user in the representative population, obtaining, by the processor, descriptive data, from a social media database coupled with the processor, indicative of the user’s engagement with one or more of a target set of brands of goods and/or services, compiling, by the processor for each target brand of the set of target brands, a brand affinity fingerprint comprising a set of one or more words and/or phrases present in the identified descriptive data indicative of each user of the population’s engagement with the target brand, expanding, automatically by the processor using natural language processing, the set of one or more words and/or phrases present in the identified descriptive data indicative of each user of the population’s engagement with the target brand by identifying, and adding thereto, one or more synonyms of each of the set of one or more words and/or phrases, and storing the expanded compiled set of one or more words and/or phrases in a portion of a first data structure in the memory, the brand affinity fingerprints enabling the provision of recommendations by the processor with a minimal historical dataset, assigning, by the processor, the portion of the first data structure which stores each compiled set of one or more words and/or phrases to, and storing data indicative thereof in association with, one or more of the demographic categories stored in the memory based on a relationship between one or more of the defining statistical characteristics thereof and the target brand of the compiled set of one or more words and/or phrases, . 	 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited “Cameron” (US 2017/0116277 A1) discloses allowing advertisers to accesses profiles for one or more users that are clustered as being most similar to each other and using natural language processing on a query which can include using a thesaurus for synonyms.    

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519.  The examiner can normally be reached on Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/Examiner, Art Unit 3625 

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625